Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/27/2021.
3.	Claims 1, 3, 5-7, 9-17, 27, 29, and 31-35 are currently pending in this Office action.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3, 5-7, 9-17, 27, 29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claims 1, 3, 15, 17, 27, 29, 33 and 35, these claims recite the claim limitations of “selectable resource ownership indicators” or “selectable folder ownership indicators” 

  Claim Rejections - 35 USC § 101 
6.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the prior Office action are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:  
7.	Claims 1, 3, 5-7, 9-17, 27, 29, and 31-35  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing a search query; identifying an associated information; returning a search result identifying an aspect of a business of a particular client. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 3, 17, 27, 29 and 35:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of resource ownership indicators definition functionality operative to allow an operator of said system to define selectable resource ownership indicators for at least one enterprise computer network resource said selectable resource ownership indicators including extensive user activity by a user in said at least one enterprise computer network resource and access permissions of a user to the at least one enterprise computer network resource; automatic resource ownership recommendation functionality operative to provide, to at least one user of said at least one enterprise computer network resource, a recommendation to assign ownership of said at least one enterprise computer network resource to a potential owner, based on a selected one of selectable resource ownership indicators; and automatic resource ownership assignment functionality which, responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner, said ownership of said at least one enterprise computer network resource comprising responsibility for managing 

Automatic resource ownership recommendation functionality operative to provide, to at least one user of said at least one enterprise computer network resource, a recommendation to assign ownership of said at least one enterprise computer network resource to a potential owner, limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in 

Automatic resource ownership assignment functionality which, responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind.  That is, nothing in the claim precludes the automatic resource ownership recommendation step from practically being performed in the human mind but for the recitation of “enterprise computer network” in the 

No.  The claim recites no specific additional elements except that the claim recites a “enterprise computer network” in the claim.  
This generic “enterprise computer network” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “enterprise computer network” in the claim amounts to no more than mere instructions to apply the exception using a generic “computer”.  



	Dependent claims further recite the steps of adding more conditions to the ‘rule’ in order to complete the task under certain rules without amounting to a significantly more than the abstract idea as they do not provide steps that confine the claims toward a particular field of application or apply judicial exception to a particular field.  
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims in the court decision and like that of the instant application comprise the limitations related to generic computer components and amount to mere instruction to implement the abstract idea on a computer.  Therefore, the claims were held not to amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1, 3, 5-17, 27, 29, and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2007/0143859 (hereinafter Ogi) in view of U.S. 2005/0086268 (hereinafter Rogers), and further in view of U.S. 2006/0277184 (hereinafter Faitelson).

Regarding claims 1, 3 and 17, Ogi discloses an automatic resource ownership assignment system forming part of an enterprise computer network, said system comprising at least one processor and a non-transitory tangible computer-readable medium in which computer program instructions are stored, which instructions, when read by a computer, cause the computer to provide the following functionalities:
resource ownership indicators (i.e., an Access Control List) definition functionality operative to allow an operator of said system to define selectable resource ownership indicators for at least one enterprise computer network resource ([0015-0016 & 0019]; figs. 1 and 5 as shown below; “ACLs indicating the details of the access rights granted to each user or group);

    PNG
    media_image1.png
    1629
    966
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    1123
    1146
    media_image2.png
    Greyscale

 an assignment) functionality operative to provide, to at least one user said at least one enterprise computer network resource ([0020-0023]; fig. 1 as shown above; the account comparator ascertains the matching); and
automatic resource ownership assignment functionality which, responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner, said ownership of said at least one enterprise computer network resource comprising responsibility for managing access permissions to said at least one enterprise computer network resource ([0021-0024]; fig. 1 as shown above; presenting candidates who were previously authorized to access the document owned by the user; the user specifies which candidate to assign the access right).
While Ogi discloses the feature of utilizing the selectable resource ownership indicators (fig. 5 as shown above), Ogi does not explicitly disclose the features of wherein a recommendation to assign ownership of said at least one enterprise computer network resource to a potential owner, based on a selected one of resource ownership indicators; and automatically assign ownership of said at least one enterprise computer network resource to said potential owner.  However, such features are well known in the art as disclosed by Rogers ([0008, 0013, 0032, 0036 and 0039]; “Metadata associated with the file is used to automatically assign an appropriate file name and location to the file…Metadata is essential for understanding information stored in data warehouses, which combine many different databases across an entire enterprise”; and “…metadata is data describing the user and/or the file.  Metadata may be input by the system administer, by a supervisor, by the user themselves, or by automated method…Such metadata may be generated automatically,…”) and it would have been obvious 
While Ogi in view of Rogers disclose the feature of wherein said selectable resource ownership indicators including extensive access permissions of a particular individual to the resource in said at least one enterprise computer network resource and access permissions of a user to the at least one enterprise computer network resource (Ogi: [0016]; fig. 5; “the access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission). Management permission is permission to handle object management information, such as, for example, a right to access an object”), the references do not explicitly disclose the feature of wherein said resource ownership indicators including extensive user activity by a user in said at least one enterprise computer network resource.  However, Faitelson discloses the feature of utilizing the ACL which is viewed “as a set of pairs, where each pair consists of a group of users and a group of data elements that can be accessed by the user group”; and further discloses that “the organizational structure learned from the recorded user access data is then used to eliminate unnecessary data access permission” ([0084]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Faitelson in the modified system of Ogi in view of the desire to enhance the ownership management system by utilizing the user activity information resulting in improving the efficiency of managing user access rights.

at least one of: read permissions to at least one file within said enterprise computer network folder; write permissions to at least one file within said enterprise computer network folder; permissions to create at least one file in said enterprise computer network folder; and permissions to delete at least one file in said enterprise computer network folder (Ogi: [0016]; figs. 1 and 5 as shown above). 

Regarding claims 6 and 32, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said managing access permissions to said enterprise computer network folder is achieved by at least one of manually setting user access permissions to said enterprise computer network folder, and configuring automatic rules for setting user access permissions to said enterprise computer network folder (Ogi: [0019]; fig. 1 as shown above). 

Regarding claim 7, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said system resides on a computer server (Ogi: [0026]). 

Regarding claim 9, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said system includes a database (Ogi: fig. 1). 



Regarding claim 11, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database comprises actual access history information for at least some of the enterprise computer network folders (Ogi: figs. 1-2) and (Faitelson: [0038]; recording the storage access activities in the database).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 3, and the claim is rejected on that basis.  

Regarding claim 12, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database comprises metadata relating to at least some of the enterprise computer network folders (Ogi: figs. 1-2).  

Regarding claim 13, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said metadata comprises at least one of creation date and size (Ogi: [0015]).

Regarding claim 14, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database also comprises folder ownership information for all of said enterprise computer network folders (Ogi: figs. 1-2 and 5). 



Regarding claims 16 and 34, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system according to claim t2 and wherein said automatic folder ownership assignment functionality, responsive to rejection of said at least one recommendation by said at least one user or by said potential owner, and responsive to receiving an alternative recommendation from said at least one user or from said potential owner to assign ownership of said at least one enterprise computer network folder to an alternative owner, is operative to automatically assign ownership of said at least one enterprise computer network folder to said alternative owner (Ogi: [0023-0024, 0032-0035 & 0045]; fig. 1) and (Rogers: [0013, 0032 & 0036]).  Therefore, the limitations of claims 16 and 34 are rejected in the analysis of claims 1 and 29, and the claims are rejected on that basis.  

Regarding claims 27, 29 and 35, Ogi discloses a method for automatic enterprise computer network resource ownership assignment, said method comprising at least one server comprising at least one processor and a non-transitory tangible computer-readable medium in which computer program instructions are stored, for:
ACLs indicating the details of the access rights granted to each user or group.  The access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission).  Management permission is permission to handle object management information, such as, for example, a right to access an object.”);
automatically providing, to at least one user of said at least one enterprise computer network resource ([0020-0023]; the account comparator ascertains the matching); and
responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner, to automatically assign ownership of said at least one enterprise computer network resource to said potential owner, said ownership of said at least one enterprise computer network resource comprising responsibility for managing access permissions to said at least one enterprise computer network resource ([0021-0024]; presenting candidates who were previously authorized to access the document owned by the user; the user specifying which candidate to assign the access right).
While Ogi discloses the feature of utilizing the selectable resource ownership indicators (fig. 5 as shown above), Ogi does not explicitly disclose the feature of utilizing a recommendation to assign ownership of said at least one enterprise computer network resource to a potential owner, based on a selected one of said resource ownership indicators.  However, such features are well known in the art as disclosed by Rogers ([0008, 0013, 0032, 0036 and 0039]; “Metadata associated with the file is used to automatically assign an appropriate file name and location to the file…Metadata is essential for understanding information stored in data warehouses, which combine many different databases across an entire enterprise”; and “…metadata is data describing the user and/or the file.  Metadata may be input by the system administer, by a supervisor, by the user themselves, or by automated method…Such metadata may be generated automatically,…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Rogers in the system of Ogi in view of the desire to enhance the resource management process by utilizing the automatic ownership assignment scheme resulting in improving the efficiency of the resource accessing system.
While Ogi in view of Rogers disclose the feature of wherein said selectable resource ownership indicators including extensive user access permissions of a particular individual to the resource in said at least one enterprise computer network resource and access permissions of a user to the at least one enterprise computer network resource (Ogi: [0016]; figs. 1 and 5 as shown above; “the access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission).  Management permission is permission to handle object management information, such as, for example, a right to access an object”), the references do not explicitly disclose the feature of wherein said selectable resource ownership indicators including extensive user activity by a user in said at least one enterprise computer network resource and access permissions of a user to the at least one enterprise computer network resource.  However, Faitelson discloses the feature of utilizing the ACL which is viewed “as a set of pairs, where each pair consists of a group of users and a group of data elements that can be accessed by the user group”; and further discloses that “the organizational structure learned from the recorded user access data is then used to eliminate unnecessary data access permission” ([0084]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Faitelson in the modified system of Ogi in view of the desire to enhance .

Response to Arguments
10.	Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive. 
The main point of applicant’s argument regarding the Ogi in view of Rogers and Faitelson is that “Ogi does not show or suggest assigning ownership or changing ownership of a resource.  Similarly, neither Rogers nor Faitelson show or suggest assigning ownership or changing ownership of a resource.  As noted above, the prior art of Ogi, Rogers and Faitelson relate to assigning access rights to system and network resources, but do not relate to assigning ownership to those resources.”    However, the examiner disagrees with this argument.  As explained in the rejection, Ogi discloses that “The ACL management section 114 holds an access control list (ACL) which indicates the access right of a user or group to access an object…s indicating the details of the access rights granted to each user or group…the access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission).  Management permission is permission to handle object management information, such as, for example, a right to access an object” ([0015-0016 & 0019]).  Additionally, Ogi shows the enterprise computer network structure in Figure 1; and the feature of selectable ACLs indicating the details of the access rights granted to each user or group in Figure 5.   Furthermore, Ogi continues to disclose that “A change information creation section 142 obtains the possible choices (candidates) of a group into which the group eliminated by the reorganization may be converted after the reorganization from the current account DB 120 containing updated account information… It is possible that information on the owner of the file or folder be retrieved from the object management section 112 and that the retrieved information be added to the change information” ([0021-0024]; fig. 1).   In addition, Rogers discloses that “Metadata associated with the file is used to automatically assign an appropriate file name and location to the file…Metadata is essential for understanding information stored in data warehouses, which combine many different databases across an entire enterprise”; and “…metadata is data describing the user and/or the file.  Metadata may be input by the system administer, by a supervisor, by the user themselves, or by automated method…Such metadata may be generated automatically…” ([0008, 0013, 0032, 0036 and 0039]).  Thus, contrary to applicant’s arguments, Ogi in view of Rogers and Faitelson disclose what has been claimed as explained in the rejection above, and while neither reference discloses all the claimed limitations singularly, the Ogi reference recites a number of them and the remaining elements are taught by the Rogers and Faitelson references.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  It should also be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combination of references.  Further, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161